Citation Nr: 0102595	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-45 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla and Philippine Army (PA) 
service from January 1945 to March 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  

In August 1998 the Board issued a decision denying service 
connection for the cause of death.  

The appellant appealed, and in September 1999 a Joint Motion 
for Remand was issued requesting that the Board's decision be 
remanded.  It was contended that the Board did not provide 
adequate reasons and bases in rendering its opinion.  

In September 1999 the United States Court of Appeals for 
Veterans Claims (Court) granted the joint motion to remand.  
The August 1998 Board decision was vacated and remanded to 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record reasonably sustains that 
the veteran's service-connected neck injury had a significant 
contributory role in, or aided and lent assistance to, his 
death, as stated on the death certificate.  

CONCLUSION OF LAW

A disability incurred in service contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1310, (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A § 5107); 38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Available service medical records reveal that the left side 
of the veteran's neck with difficulty swallowing was 
evaluated in April 1945.  Complaints of painful swallowing 
were also noted.  The diagnosis was cellulitis of the left 
side of the neck, secondary to a shrapnel wound in January 
1945.  

On follow-up, it was noted that the veteran might have had 
damage to his respiratory system and upper esophagus.  An x-
ray revealed a metallic fragment to the left of midline 
between the sixth and seventh cervical vertebra.  Also noted 
were large exostoses on the anterior surfaces of the fifth, 
sixth, and seventh cervical vertebra; abnormal curvature of 
the cervical spine; and large soft tissue swelling containing 
a small amount of "gas" posterior to the laryngopharynx.  
The clinical diagnosis was a "foreign body-cellulitis."  

An attempt was made to drain the large retropharyngeal 
abscess with osteomyelitis with some apparent complications 
that required discontinuance of the procedure.  Films from 
April 28, 1945 revealed that swelling of the tissues of the 
retropharyngeal space had regressed.  A needle was apparently 
noted as being present in the soft tissues of the neck.  

On May 1, 1945, it was noted that the diagnosis was a 
chronic, severe retropharyngeal abscess caused by an imbedded 
piece of shrapnel.  It was noted that an unsuccessful attempt 
to drain the abscess had been made that resulted in a needle 
being broken that was later located on an x-ray.  It was 
noted that the abscess had regressed and that fair drainage 
had been eventually obtained.  

On follow-up in July 1945 two healed scars on the neck were 
noted.  The pharyngeal wall was indicated as being injected 
and granular.  

In September 1949, Dr. HAR submitted an affidavit (dated from 
January 1949) certifying that he had examined the veteran and 
had found the following injuries, in pertinent part: a scar 
across the neck just below the Adam's apple; a scar at the 
base of the neck; and an ovoid scar over the left side of the 
manubrium sterni.  No references to any limitations imposed 
by these injuries was documented.  

In February 1950 a VA examination was conducted during which 
the veteran reported, in pertinent part, painful deglutition.  
Examination of the neck revealed scars on the neck.  
Examination of the throat was described as being "apparently 
normal."  Cervical motion was found to be slightly impaired.  
X-rays taken in April 1950 revealed an old cervical fracture 
following an old gunshot wound.  A metallic foreign body was 
noted in an intervertebral space.  Also observed was a round 
needle in the soft tissue of the neck.  

The final pertinent diagnosis was residuals of post-operative 
and shell wound, neck; healed scars, old healed fractures C5, 
C6, and C7; metallic foreign body in the cervical spine; 
surgical needle in the soft tissue of the neck; mild 
limitation of motion in the cervical spine; and muscle injury 
to groups XXII and XXIII.  

In May 1950 the RO granted service connection for, in 
pertinent part, a severe injury to Muscle Group XXII, 
residual gunshot wound, "neck impaired deglutition;" 
limited motion of the cervical spine; and neck scars.  

In January 1971 the veteran submitted a claim for increase 
for, in pertinent part, the shrapnel wound to the neck.  He 
also contended that he was unemployable.  

In February 1971 Dr. NEP noted that he had examined the 
veteran's neck and found a scar that elicited pain on 
pressure.  There is no documentation indicating that the 
veteran's swallowing was examined, nor is there reference to 
an impairment of deglutition.  It was noted that the veteran 
appeared to be poorly nourished.  

On VA examination in April 1971, the veteran reported, in 
pertinent part, pain in the neck when bending to the right or 
left.  No reference to difficulty swallowing was documented.  
Examination revealed, in pertinent part, anterior cervical 
area scars.  Range of motion was limited in the cervical 
spine.  

During the cranial nerves portion of the examination, 
sensation was indicated as being normal in the pharynx, and 
swallowing was indicated as being normal.  It is unclear as 
to how the examination of swallowing was conducted or what 
such examination specifically revealed.  

Chest x-rays revealed minimal right pulmonary tuberculosis 
(PTB), stability undetermined, and findings in the lower lung 
fields consistent with a chronic inflammatory process, 
probably in the nature of bronchitis or bronchiectasis.  

The pertinent diagnosis was residuals of a shell fragment 
wound and surgery to the neck with old healed cervical 
fractures, healed scars, and metallic foreign bodies in the 
intervertebral space and soft tissue.  

In August 1990 a field examination was conducted.  No 
specific clinical findings were made.  A photograph of the 
veteran was taken.  

The veteran's certificate of death indicates that he passed 
away on September 23, 1995.  The immediate causes of death 
were far-advanced PTB and hypoproteinemia.  The antecedent 
causes of death were malnutrition and severe dysphagia.  The 
underlying cause of death was listed as a war-related neck 
injury.  

The death certificate was signed on October 5, 1995 by Dr. 
LVL.  Dr. LVL noted that she had not attended the veteran.  
It was indicated that the veteran passed away while he was at 
home.  

On October 23, 1995, the appellant submitted an application 
for dependency and indemnity compensation (DIC), contending 
that the veteran's cause of death was related to service.  

In a discharge summary dated from December 1995, Dr. GGG 
wrote that the veteran had been admitted to the Rosario 
District Hospital on September 8, 1995 and was discharged on 
September 9, 1995.  

The admitting diagnosis was far-advanced PTB and 
hypoproteinemia.  The chief complaints were a cough, body 
weakness, dysphagia, and dizziness.  

It was noted that the veteran's present condition had started 
in May 1995 as a dry, nonproductive cough accompanied by 
chest and back pains with afternoon fever.  No consultations 
were made because the veteran "could not tolerate intake of 
medications because of dysphagia and difficulty of 
deglutition as a result of an injury related to his being a 
war veteran.  Until such time that condition worsened with 
accompanying edema of the extremities and severe malnutrition 
due to difficulty of deglutition."  

The veteran was immediately hydrated with IV multivitamins 
and anti-TB drugs.  It was indicated that the anti-TB drugs 
were not tolerated due to problems with deglutition.  The 
veteran requested to be discharged the following day.  

In July 1996 a personal hearing before the RO was conducted.  
The appellant contended that the cause of the veteran's death 
was due to his injuries caused by shrapnel wounds to his legs 
and neck.  Transcript, p. 1.  

It was noted by the hearing officer that the evidence did not 
show, and the veteran had not claimed, that his residuals 
from a gunshot wound had increased in severity during his 
lifetime, or for several years before his death.  Tr., p. 2.  

In response, the appellant's representative testified that 
the veteran had not availed himself of medical treatment 
because of his membership in a religion that essentially 
believed that healing would "come from God."  Tr., p. 2.  

In April 1997 the RO received a Certificate of 
Treatment/Confinement dated October 5, 1995.  It was 
completed by Dr. GGG and stated that the veteran had been 
treated on January 8, 1995 for PTB, hypoproteinemia, and 
severe dysphagia, neck injury (war-related).  This 
certificate indicated that the veteran had been treated 
rather than confined at the hospital.  

In August 1997 a medical opinion was provided by Dr. JJQT.  
Dr. JJQT reported reviewing the claims file and noted that 
the most recent examination of the veteran's injury was 
conducted in April 1950 which revealed the throat as being 
normal.  He further noted that the veteran had not sought any 
claim for increase in disability and had not received medical 
treatment because of his spiritual beliefs.  

Dr. JJQT noted that an August 1990 field examination did not 
report any debilitation and that the picture of the veteran 
indicated that he was comfortable, "although probably 
underweight."  

Dr. JJQT found that there was very little to indicate that a 
difficulty of deglutition existed as a result of his neck 
injuries.  He noted that such difficulty had not manifested 
itself in 1950.  He further found that if there had been a 
deglutition injury, it would have manifested itself at this 
point.  

Dr. JJQT then presumed that the injury had been static during 
the subsequent period leading to his death because the record 
did not document that the veteran had sought an increase in 
the disability rating.  

Dr. JJQT indicated that the veteran's medical history was not 
consistent with the finding that deglutition and malnutrition 
contributed to death, noting that the malnutrition would have 
presented much earlier if deglutition and progressive 
malnutrition had been present since the in-service injury.  

In the alternative, Dr. JJQT concluded that if the 
deterioration in nutrition resulting from deglutition had 
only been a gradual progression, at a rate assumed to be 
constant, "the subsequent five years would not suddenly lead 
to his seemingly sudden deterioration causing his demise.  In 
fact his history only goes back four months when his symptoms 
became progressive."  

Dr. JJQT concluded that the medical evidence indicated that 
the veteran's PTB was most likely the cause of death and that 
difficulty with deglutition (swallowing) was an unlikely 
cause of death.  

In October 1997 the RO requested Dr. GGG to provide actual 
clinical records of treatment and all physical examination 
reports, laboratory tests, diagnostic tests, x-rays, and any 
other documentation associated with the treatment.  

In October 1997 Dr. GGG responded that the veteran was not 
actually admitted as an in-patient but was put under 
observation due to his hesitation to be admitted, his 
pessimistic attitude.  Dr. GGG noted that an x-ray was 
performed as well as laboratory examinations, but that 
records from the laboratory were nowhere to be found.  He 
stated that the actual x-ray film could not be released per 
hospital policy.  

In September 2000 Dr. DW provided a VA advisory opinion on 
the issue in question.  He confirmed that he had reviewed the 
veteran's case, including the opinions from Dr. JJQT and Dr. 
GGG.  

Dr. DW concluded that there was very little in the medical 
record to indicate that severe or ongoing dysphagia with 
resulting malnutrition was a direct contributing factor to 
the veteran's death.  He found that the diagnosis of PTB by 
itself would very likely explain the veteran's generalized 
weakened condition and the immediate cause of death.  

Dr. DW found that while it was likely that some degree of 
dysphagia resulted from the veteran's war-related injuries 
and the "sequelle" of his treatment, there was nothing in 
the record to support that a "sudden or significant 
weakening in the [dysphagia] symptoms occurred in the final 
years or months of [the veteran's] life to contribute 
significantly and substantively to his cause of death.  The 
mere fact that the veteran was able to sustain himself with 
presumably normal intake of food and liquid by mouth 
following his original surgery until the time of his death 
argue strongly against the dysphagia related to his war time 
injury being severe."  




Dr. DW concluded that the veteran's war-related injuries did 
not represent the principal cause of death and that the 
medical record did not support a degree of dysphagia 
sufficient to constitute a significant contributing cause of 
the veteran's death.  


Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for tuberculosis if shown disabling to a compensable degree 
during the third post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (2000).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  


In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
appellant's claim, including any relevant records adequately 
identified by the appellant as well as authorized by him to 
obtain.  




The appellant has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  In fact, she indicated in her most recent 
statement that she had no additional evidence to submit, and 
that all evidence had already been submitted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A)).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the appellant.  

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  It also 
specifically enumerates the requirements of the duty to 
assist.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the appellant under this new legislation.  
Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of the appellant's 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence, and that the benefit of the 
doubt should therefore be applied in favor of the veteran.  
See Gilbert, supra.  

There is evidence both in favor and against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  However, much of the probative value of 
this evidence has been weakened.  

The death certificate lists the veteran's neck injury as 
being the underlying cause of death, leading to severe 
dysphagia, malnutrition, hypoproteinemia, and ultimately, 
PTB.  

The listing of the veteran's neck injury as the underlying 
cause of death in the death certificate is accompanied by 
little evidentiary support elsewhere in the record.  

Post-service medical records document complaints of painful 
deglutition on VA examination in February 1950.  In January 
1971 he submitted a claim for increase of his service 
connected neck injury.  

However, medical records from February 1950 to September 1995 
do not document a problem with deglutition.  On VA 
examination in April 1971, no complaints regarding swallowing 
were noted.  Furthermore, it was specifically noted that 
swallowing had been found to be normal.  Nonetheless, 
problems with deglutition were noted in a December 1995 
discharge report from Dr. GGG.  

In this discharge summary Dr. GGG appeared to indicate that 
treatment of the diagnosed impairments was hampered in part 
by the veteran's deglutition problems, and that this resulted 
in the worsening of these impairments.  



However, the date of this discharge summary is from December 
1995, more than three months following the actual dates of 
treatment in September 1995.  

A certification of treatment record dated from October 1995 
was subsequently submitted; however, this record was dated 
approximately one month after the September 1995 treatment.  

When asked by the RO to submit actual clinical records and 
laboratory findings dated from the period of treatment, Dr. 
GGG responded that the laboratory tests were nowhere to be 
found and that actual x-ray films could not be provided per 
hospital policy.  However, Dr. GGG did not submit any 
contemporaneous clinical records from the actual dates of 
treatment, and offered no explanation as to why such records 
were not present or obtained.  

Thus, there are no contemporaneous records from September 
1995 documenting the presence of problems with deglutition or 
malnutrition; only post-treatment summaries of such 
treatment.  

The Board finds the absence of actual medical records (e.g. 
progress notes) for the September 1995 period of treatment to 
be somewhat suspect.  Nonetheless, the fact that there are no 
clinical records dated from the time the veteran was actually 
treated, and only subsequent summaries of treatment, is not 
sufficient in this case to establish serious credibility 
problems with respect to this evidence.  Most importantly, 
there is no competent evidence on file that sufficiently is 
able to discount the above evidence.  


In this regard, the "competent" evidence specifically 
against the claim consists primarily of two VA medical 
opinions from Dr. JJQT and Dr. DW, both of whom essentially 
found that the veteran's service-connected deglutition 
problem was not a principal or contributory cause of death.  
However, the probative value of these opinions are limited.  

The probative value of Dr. JJQT's August 1997 opinion is 
limited because it is based in part on an incomplete and 
inaccurate review of the record.  Dr. JJQT erroneously found 
that the last available medical examination of the veteran 
was conducted in April 1950, and that the veteran had not 
subsequently sought a claim for increase.  

To the contrary, the record shows that the veteran did submit 
a claim for increase of his neck disability in January 1971 
and underwent a VA medical examination in April 1971.  The 
condition was again noted in September 1995.  

Dr. JJQT's conclusion that there was very little to indicate 
that the veteran's deglutition existed as a result of his 
neck injuries is supported by a questionable rationale.  In 
supporting his conclusion, Dr. JJQT noted that the throat was 
normal on examination in 1950.  He further found that if 
there had been a deglutition injury, it would have been 
manifest at this time.  

Contrary to Dr. JJQT's conclusion, the 1950 examination 
report indicates that a problem with deglutition was manifest 
insofar as the veteran was documented as specifically 
complaining of this problem.  Dr. JJQT failed to mention this 
fact in his opinion.  It is also unclear as to whether the 
veteran's ability to swallow was even examined at the time of 
the 1950 examination.  The only reference to the throat was 
that it was "apparently normal."  

Furthermore, the Board stresses that the veteran's service 
connected neck injury includes his deglutition problems; 
i.e., he has already been service-connected for this 
disability.  

Dr. JJQT's presumption that the neck injury was static based 
on the veteran's lack of a claim for increase is 
questionable.  He offered no documentary support for the 
opinion that the disability was static.  Furthermore, the 
Board is unaware of any presumption that a disease or injury 
must not have increased in severity simply because the record 
does not contain a claim for increase for that disability.  
In addition, contrary to Dr. JJQT's observation, the veteran 
did in fact submit a claim for increase in January 1971.  

Dr. JJQT did not provide a sufficient explanation for his 
opinion relating to the progression of the deglutition and 
his conclusion that it could not have suddenly progressed or 
deteriorated in the manner indicated by the record.  He made 
no references to medical or other pertinent evidence in the 
record, or any other pertinent clinical evidence (such as a 
medical treatise) in support of his conclusion.  It is 
therefore of limited probative value.  See Bloom v. West, 
12 Vet. App. 185 (1999).  

The probative value of Dr. DW's opinion that the veteran's 
dysphagia/deglutition was not the principal or contributory 
cause of death is weakened by its insufficient rationale.  

While finding that there was likely some degree of post-
service dysphagia, Dr. DW concluded that there was nothing in 
the record to support that a sudden or significant worsening 
of such dysphagia occurred in the final months or years of 
the veteran's life to contribute significantly and 
substantively to the cause of death.  




There is no documentary support for this conclusion in the 
record.  In fact, Dr. DW's rationale is contradicted by the 
death certificate and the December 1995 discharge report 
indicating significant problems with respect to deglutition 
and malnutrition shortly prior to death, and that the 
problems with deglutition impaired the treatment of the 
veteran's PTB.  The Board notes that Dr. DW made no specific 
attempt to address this discharge report in rendering his 
opinion.  

The only rationale provided in support of Dr. DW's conclusion 
is his presumption that the veteran had sustained himself 
with "presumably normal intake of food and liquid by mouth 
following his original injury until the time of his death."  

Such a presumption is not supported in the record by 
documentary evidence; in fact, it appears to be somewhat 
contradicted by evidence in the record indicating that the 
veteran was not receiving proper nourishment.  Dr. NEP noted 
in February 1971 that the veteran was "slightly poorly 
nourished," and Dr. JJQT noted that the veteran appeared to 
be "probably underweight" in a photograph taken during an 
August 1990 field examination.  Furthermore, the December 
1995 discharge report specifically documented the veteran's 
problems with deglutition and malnutrition.  

In summary, the probative value of the opinions of Dr. JJQT 
and Dr. DW are quite limited because they do not offer any 
sufficient rationale for those opinions.  They are therefore 
not sufficient to outweigh the probative value of the 
evidence in favor of the claim.  

As discussed above, Dr. JJQT's conclusions are riddled with 
conclusory findings offered without any clear evidentiary 
support, and questionable presumptions based on an inaccurate 
reading of the medical history.  

Dr. DW's conclusion is also based on a questionable 
presumption (namely that the veteran must have been receiving 
proper food and liquid intake until death) and does not 
sufficiently attempt to address other evidence in the record 
contradicting his conclusion (e.g., the death certificate and 
the December 1995 discharge summary).  

In light of the above, and after considering the problems 
relating to the evidence in favor and against the claim, the 
Board concludes that the probative value of the competent 
evidence favoring the claim (i.e., the death certificate and 
the December 1995 discharge summary) outweighs the probative 
value of the evidence against the claim.  

For these reasons, the Board finds that the evidence with 
respect to the appellant's claim is in equipoise; therefore, 
the benefit of the doubt rule must be applied in favor of the 
appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the Board concludes that a disability incurred 
in service contributed substantially or materially to cause 
the veteran's death.  Gilbert, supra.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

